DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
A series of singular dependent claims is permissible in which a dependent claim refers to a preceding claim which, in turn, refers to another preceding claim.
A claim which depends from a dependent claim should not be separated by any claim which does not also depend from said dependent claim.  It should be kept in mind that a dependent claim may refer to any preceding independent claim.  In general, applicant's sequence will not be changed.  See MPEP § 608.01(n).
Both claim 5 and 7 depend on dependent claim 3 and are separated by claim 6. Claim 6 does not depend from dependent claim 3.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
In claims 1 and 9, the following phrases are unclear. 
a first reflective film disposed in a position corresponding to a rim of the phosphor film, and causing to reflect the light in the first wavelength band; 
a second reflective film disposed adjacent to the first reflective film, and causing to reflect the light in the second and third wavelength bands
The first and second reflective films cause what to reflect light? It appears from the specification that the first reflective film reflects the light in the first wavelength band and the second reflective film reflects the light in the second and third wavelength bands.


Specification
The disclosure is objected to because of the following informalities: Paragraph 50 has the element ‘DA’ but the images appear to show PA. Either the drawings needs to be updated or the specification.
 “[050]  Then, the display device 10 can include a bezel 600 disposed on its rim, wherein an elongated area in which the bezel 600 is disposed on the display device 10 can be referred to as a bezel area BA, and the other area in which the bezel 600 is not disposed to expose the display panel 100 can be referred to as a display area DA.”
Appropriate correction is required.
Drawings
The drawings are objected to because the element ‘PA’ (see discussion of PA vs DA above).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 1 and 9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Uno et al. (US20180210129A1).
Regarding claim 1:
1. A backlight unit comprising:
a light emitting unit (fig 9, 17) configured to irradiate light in a first wavelength band (par 82);
a phosphor film (31) excited by the light in the first wavelength band irradiated from the light emitting unit to emit the light in the first wavelength band, a second wavelength band and a third wavelength band (par 85);
a first reflective film (16) disposed in a position corresponding to a rim of the phosphor film (a periphery of 31), and causing to reflect the light in the first wavelength band (par 77);
a second reflective film (60) disposed adjacent to the first reflective film, and causing to reflect the light in the second and third wavelength bands (par 126); and
a dam (18) disposed around the light emitting unit (fig 9).


9. A display device comprising:
a display panel (11); and
a backlight unit (fig 9) configured to irradiate light onto the display panel, the backlight unit comprising:
a light emitting unit (fig 9, 17) configured to irradiate light in a first wavelength band (par 82);
a phosphor film (31) excited by the light in the first wavelength band irradiated from the light emitting unit to emit the light in the first wavelength band, a second wavelength band and a third wavelength band (par 85);
a first reflective film (16) disposed in a position corresponding to a rim of the phosphor film (a periphery of 31), and causing to reflect the light in the first wavelength band (par 77);
a second reflective film (60) disposed adjacent to the first reflective film, and causing to reflect the light in the second and third wavelength bands (par 126); and
a dam (18) disposed around the light emitting unit (fig 9).
Allowable Subject Matter
Claims 2-8 and 10-17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The prior art of record teaches “a first reflective film disposed in a position corresponding to a rim of the phosphor film, and causing to reflect the light in the first wavelength band;

However, the specification teaches that the first reflective film reflects only the light in the first wavelength (blue for example) while the second reflective film reflects only the light in the second and third wavelengths. Examiner recommends amending claim 1 to better claim the first and second reflective films.
Regarding claims 2-4, 6-8, 10-13, and 15-17, the structure, of the device and the location of the reflective coatings and films are all known in the prior art, but not combinable with the relied upon art for claims 1 and 9. Additionally, bragg reflectors as recited in claims 5 and 14 are well-known reflector types in the art, but again, not combinable with the relied upon art. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITT D HANLEY whose telephone number is (571)270-3042.  The examiner can normally be reached on M-F, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571) 272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Britt D Hanley/             Primary Examiner, Art Unit 2875